 

EXHIBIT 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 14,
2012, is made by and among HPEV, Inc., a Nevada corporation (the “Company”), and
the investors listed on the Schedule of Purchasers attached hereto
(individually, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”);

 

B. The Company has authorized a new series of its Preferred Stock, par value
$.001 per share, which shall be called the Company’s Series A Convertible
Preferred Stock (the “Preferred Stock”), which shall be convertible into shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”)
(as so converted, the “Conversion Shares”), or, under certain circumstances,
redeemed or converted into senior convertible debentures (“Debentures”), all in
accordance with the terms of the Company’s Certificate of Designation in the
form attached hereto as Exhibit A (the “Certificate of Designation”);

 

C. The Purchasers wish to purchase, upon the terms and conditions stated in this
Agreement, (i) an aggregate of Two Hundred (200) shares of the Preferred Stock
(the “Preferred Shares”) in the respective amounts set forth opposite each
Purchaser’s name on the Schedule of Purchasers, and (ii) warrants (the
“Warrants”) to purchase shares of Common Stock (as exercised collectively, the
“Warrant Shares”) for each Preferred Share purchased by such Purchaser on the
Closing Date (as defined below), such Warrants to be substantially in the form
attached hereto as Exhibit B;

 

D. The Company desires further to issue and sell at Subsequent Closings (defined
below) (i) an additional two hundred (200) Preferred Shares and (ii) additional
Warrants for each additional Preferred Share purchased by the purchaser(s) at
each Subsequent Closing, such Warrants also to be substantially in the form
attached hereto as Exhibit B;

 

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

NOW THEREFORE, the Company and the Purchasers hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

a. Purchase and Sale. Subject to satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6, the Company shall issue and sell to the Purchasers
and the Purchasers severally agree to purchase from the Company two hundred
(200) Preferred Shares and the related Warrants (the “Closing”). The purchase
price (the “Purchase Price”) of the 200 Preferred Share and the related Warrants
shall be an aggregate of Five Hundred Thousand Dollars ($500,000.00). “Business
Day” means any day other than Saturday, Sunday or other day on which commercial
banks in the city of New York are authorized or required by law to remain
closed.

 



1

 

 

 

b. The Closing Date. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., California Time, within one (1) Business Day following the date
hereof, subject to satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 5 and 6 (or such later date as is mutually agreed to by the
Company and the Purchaser in writing), provided that either party may terminate
this Agreement in the event that the Closing shall not have occurred within
thirty (30) days of the date of this Agreement (or such later date as is
mutually agreed to by the Company and the Purchaser in writing). The Closing
shall occur on the Closing Date at the offices of David B. Manno of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, New York, 10006.

 

c. Form of Payment.

 

(i) On the Closing Date each Purchaser shall pay the Purchase Price to the
Company for the Preferred Shares and the related Warrants to be issued and sold
to such Purchaser, and the Company shall deliver to each Purchaser stock
certificates (in the denominations as such Purchaser shall request) (the “Stock
Certificates”) representing such number of the Preferred Shares which such
Purchaser is then purchasing duly executed on behalf of the Company and
registered on the books of the Company in the name of such Purchaser, and all
Warrants that the Purchaser shall have purchased in connection with the Closing.

 

(ii) The Purchase Price shall be paid as follows: (A) $313,777.62 in cash, less
the amount of expense reimbursement pursuant to Section 4(c), and (B)
$186,222.38 by cancelation of indebtedness evidenced by those certain Promissory
Notes B-1, B-2, B-3, and B-4, dated, respectively, April 27, 2012, May 22, 2012,
June 28, 2012, and July 11, 2012, (together referred to hereinafter collectively
as the “Note”). The initial Closing and receipt of associated cash funding by
the Company from Purchaser under Section 1(c)(ii)(A) will not be considered a
“Next Equity Financing” triggering repayment of the Company’s other outstanding
promissory notes to Purchaser.

 

d. Additional Shares. Following the Closing, the Company may sell up to Two
Hundred (200) additional Preferred Shares and associated Warrants to Purchaser
or to other qualified investors, which shall be designated by Purchaser, at one
or more subsequent closings (each a “Subsequent Closing”), provided that the
Company shall have the option to require the Purchaser to purchase up to an
additional Two Hundred (200) Preferred Shares and associated Warrants at a
Subsequent Closing in the event that written certification (the “Certification
Notice”) shall have been received by the Company from Mohler Technology, Inc.,
or a similar federally licensed testing facility reasonably acceptable to
Purchaser, evidencing that four (4) motors incorporating the Company’s
technology have been comprehensively tested in accordance with applicable NEMA,
ANSI and IEEE standards and that the results of these tests meet or exceed the
minimum requirements for certification under those standards; that those same
four (4) motors incorporating the Company’s technology have passed tests with
respect to (i) IEEE 112 in Methods E, E1, F or F1 with a maximum horsepower of
4,000 for F or F1, (ii) sound pressure testing to IEEE 85 and NEMA MG1 20
standards, (iii) bearing temperature testing, (iv) speed versus torque/current
testing, (v) polarization index testing per IEEE 45 standards, and (vi) IEEE 112
Method B for full efficiency; and that testing evidences an improvement in power
density of at least Twelve Percent (12.00%) compared to the same motor not
incorporating HPEV technology. The Purchaser shall be entitled to pay the
purchase price for additional Preferred Shares by combination of cash and
cancelation of the Company’s outstanding indebtedness. The Company will give the
Purchaser at least seven (7) business days notice of any Subsequent Closing,
which notice will include the date for the Subsequent Closing, which will be
held at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, New
York, New York, 10006. In the event the Company shall not have received the
Certification Notice within one hundred eighty (180) calendar days after the
date of the initial Closing, Purchaser shall have a twelve (12) month option,
exercisable during such period at its sole discretion by delivery of written
notice to the Company, to purchase the additional Two Hundred (200) Preferred
Shares and associated Warrants in a Subsequent Closing to be held within seven
(7) days of such notice.

 



2

 

 

 

2. PURCHASERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser represents and warrants with respect to itself that:

 

a. Investment Purpose. Such Purchaser (i) is acquiring the Preferred Shares and
the Warrants, (ii) upon conversion of the Preferred Shares, will acquire the
Conversion Shares or Debentures then issuable, (iii) upon exercise of the
Warrants, will acquire the Warrant Shares issuable upon exercise thereof , and
(iv) upon conversion of the Debentures, will acquire the shares of common stock
issuable upon conversion thereof (the Preferred Shares, the Warrants, the
Conversion Shares, the Debentures, the Warrant Shares, and shares of common
stock issuable upon conversion of the Debentures, collectively are referred to
herein as the “Securities”), for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.

 

b. Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D as promulgated by the United
States Securities and Exchange Commission under the Act.

 

c. Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such Securities.

 

d. Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Purchaser. Such Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Such
Purchaser understands that its investment in the Securities involves a high
degree of risk. Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

e. No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

f. Transfer or Resale. Such Purchaser understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a form reasonably satisfactory to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the 1933 Act (or a successor rule thereto) (“Rule 144”); (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder. Notwithstanding
the foregoing, the Securities may be pledged in connection with a bona fide
margin account or other loan secured by the Securities.

 



3

 

 

g. Legends. Such Purchaser understands that the certificates or other
instruments representing the Preferred Shares and the Warrants and, until such
time as the sale of the Conversion Shares and the Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement, the stock certificates representing the Conversion Shares and the
Warrant Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, SUCH SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Securities are registered for sale under the 1933 Act, (ii)
in connection with a sale transaction, such holder provides the Company with an
opinion of counsel, in a form reasonably satisfactory to the Company, to the
effect that a public sale, assignment or transfer of such Securities may be made
without registration under the 1933 Act, or (iii) such holder provides the
Company with reasonable assurances that such Securities can be sold pursuant to
Rule 144. Such Purchaser acknowledges, covenants and agrees to sell Securities
represented by a certificate(s) from which the legend has been removed, only
pursuant to (i) a registration statement effective under the 1933 Act, or (ii)
advice of counsel to such holder that such sale is exempt from the registration
requirements of Section 5 of the 1933 Act.

 

h. Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and are valid and binding agreements of such Purchaser
enforceable against such Purchaser in accordance with their terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

i. Residency. Such Purchaser is a resident of that jurisdiction specified on the
Schedule of Purchasers.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Purchasers that:

 

a. Organization and Qualification. The Company and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which the Company, directly or
indirectly, owns the capital stock or holds an equity or similar interest) (a
complete list of which is set forth in Schedule 3(a)) are corporations duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated, and have the requisite corporate
power and authorization to own properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation to do business

 



4

 

 

 

and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries taken as a whole, or
on the transactions contemplated hereby or by the agreements and instruments to
be entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
below) or the Certificate of Designation.

 

b. Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement,
the Warrants and each of the other agreements entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”), and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the execution and filing of the
Certificate of Designation by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation the
issuance of the Preferred Shares and the Warrants and the reservation for
issuance and the issuance of the Conversion Shares and the Warrant Shares
issuable upon conversion or exercise thereof, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, and
(iv) this Agreement and the Registration Rights Agreement and, when executed and
delivered, the other Transaction Documents, constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

c. Capitalization. The authorized capital stock of the Company consists of (i)
100,000,000 shares of Common Stock, of which as of the date hereof 47,646,441
shares are issued and outstanding; 7,500,000 shares are issuable and reserved
for issuance pursuant to Company stock option and/or purchase plans; 2,046,476
shares are issuable and reserved for issuance pursuant to outstanding warrants;
and no shares are issuable and reserved for issuance pursuant to securities
(other than the Preferred Shares and the Warrants) exercisable or exchangeable
for, or convertible into, shares of Common Stock and (ii) 15,000,000 shares of
preferred stock, of which as of the date hereof, no shares are issued and
outstanding. All of such outstanding shares have been and are, or upon issuance
will be, validly issued, fully paid and nonassessable.

 

Except as disclosed in Schedule 3(c), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding debt securities issued by the Company; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement); (v) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the

 

5

 

 

Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement; and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
to the Purchaser true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.

 

d. Issuance of Securities. The Preferred Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be (i) validly issued, fully
paid and non-assessable, (ii) free from all taxes, liens and charges with
respect to the issuance thereof and (iii) entitled to the rights and preferences
set forth in the Certificate of Designation. At least 24,250,000 shares of
Common Stock (subject to adjustment pursuant to the Company’s covenant set forth
in Section 4(c) below) have been duly authorized and reserved for issuance upon
conversion of the Preferred Shares and exercise of the Warrants. Upon conversion
or exercise in accordance with the Certificate of Designation or the Warrants,
as the case may be, the Conversion Shares and the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issuance thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. The issuance by the Company of the
Securities is exempt from registration under the 1933 Act. The offer and sale by
the Company of the Preferred Shares and the Warrants is being made in reliance
upon the exemption from registration set forth in Rule 506 of Regulation D under
the 1933 Act and is only being made to “accredited investors” that meet the
requirements of Rule 501(a) of Regulation D and similar exemptions under state
law.

 

e. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any certificate of designation of any outstanding series of preferred stock of
the Company or the By-laws; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party; or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the principal
market or exchange on which the Common Stock is traded or listed) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

 

f. SEC Documents. Except as disclosed in Schedule 3(f), the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the 1933 Act and the 1934 Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

6

 

 

  g. Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

h. Absence of Certain Changes. Since December 31, 2011, there has been no
material adverse change and no material adverse development in the business,
properties, operations, financial condition, liabilities, results of operations
or prospects of the Company or its Subsidiaries, taken as a whole. The Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any bankruptcy law nor does the Company or any of
its Subsidiaries have any knowledge that its creditors intend to initiate
involuntary bankruptcy proceedings or any knowledge of any fact which would
reasonably lead a creditor to do so.

 

i. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such. To
the knowledge of the Company none of the directors or officers of the Company
have been involved in securities related litigation during the past five years.

 

j. Acknowledgment Regarding the Purchaser’s Purchase of Preferred Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of arm’s length purchaser with respect to the Transaction Documents
and the Certificate of Designation and the transactions contemplated thereby.
The Company further acknowledges that none of the Purchasers is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the Certificate of Designation and the
transactions contemplated thereby and any advice given by any of the Purchasers
or any of their respective representatives or agents in connection with the
Transaction Documents and the Certificate of Designation and the transactions
contemplated thereby is merely incidental to such Purchaser’s purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

k. No Undisclosed Events, Liabilities, Developments or Circumstances. Except for
the issuance of the Preferred Shares and Warrants contemplated by this
Agreement, no event, liability, development or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, operations or financial condition, that would be
required to be disclosed by the Company under applicable securities laws on a
registration statement (including by way of incorporation by reference) filed
with the SEC relating to an issuance and sale by the Company of its Common Stock
and which has not been publicly disclosed.

 

l. No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Securities.

 

m. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of Securities to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, nor will the Company or any of its Subsidiaries
take any action or steps that would require registration of the Securities under
the 1933 Act or cause the offering of the Securities to be integrated with other
offerings.

 



7

 

 

n. Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in a union labor dispute or, to the knowledge of the Company or any of
its Subsidiaries, is any such dispute threatened. None of the Company’s or its
Subsidiaries’ employees is a member of a union, neither the Company nor any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company’s Board of Directors that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company and
the Company does not expect to terminate any such officer during the six months
following the date of this Agreement.

 

o. Intellectual Property Rights. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth on Schedule 3(o), none of the Company’s trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or are expected to expire or terminate within two years from the date of this
Agreement.

 

p. Regulatory Permits. Except where the absence of which would not have a
Material Adverse Effect, the Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses. Neither the Company nor any such Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

q. Internal Accounting Controls. The Company is in material compliance with the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

r. Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and for
which the Company has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

s. Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports filed at least ten calendar days prior to the date hereof, and other
than the grant or exercise of stock options disclosed on Schedule 3(c), none of
the officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 



8

 

 

t. Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations under the
Transaction Documents and the Certificate of Designation, including, without
limitation, the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities.

 

u. Title. The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries.

 

v. Insurance. Except as set forth in Schedule 3(v), the Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged. Neither the Company nor any such Subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not materially and adversely affect the condition, financial or otherwise,
or the earnings, business or operations of the Company and its Subsidiaries,
taken as a whole.

 

w. Environmental Laws. The Company and its Subsidiaries (i) are in compliance in
all material respects with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses, except where the failure to receive such
permits, licenses or approvals would not, individually or in the aggregate, have
a Material Adverse Effect and (iii) are in compliance in all material respects
with all terms and conditions of any such permit, license or approval, except
where the failure to be in compliance or receive such permits, licenses or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect.

 

x. No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Purchaser relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

 

4. COVENANTS.

 

a. Best Efforts. Each party shall use its best efforts to satisfy timely each of
the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement. 

 

b. Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
the sum of (A) the number of shares of Common Stock needed to provide for the
issuance of the Conversion Shares, (B) the number of shares of Common Stock
needed to provide for the issuance of the Warrant Shares, and (C) the number of
shares of Common Stock needed to provided for the issuance of shares of Common
Stock upon conversion of the Debentures.

 



9

 

 

c. Expenses. At the Closing, the Company shall pay up to $10,000 to the
Purchasers for reasonable legal fees and costs expenses incurred by Purchasers,
the amount of which may be withheld by the Purchasers from the Purchase Price.

 

d. Filing of Form 8-K. On or before the first (1st) Business Day following the
Closing Date, the Company shall file a Form 8-K with the SEC describing the
terms of the transaction contemplated by the Transaction Documents and
consummated at the Closing, in the form required by the 1934 Act.

 

e. Furnishing of Information. Until the earliest of the time that (i) Purchaser
no longer owns Securities or (ii) the Warrants have expired, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.

 

f. Corporate Existence. So long as any Purchaser beneficially owns any Preferred
Shares or Warrants, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith.

 

g. Additional Registration Statement. In the event the Company has not, within
thirty (30) calendar days after the Closing Date, received written commitments
to purchase additional securities of the Company in a transaction or series of
transactions in which gross proceeds to the Company equal or exceed $2,500,000,
then, concurrently with the filing of the Registration Statement (as defined in
the Registration Rights Agreement), the Company shall file an additional
registration statement (which may at the Company’s discretion be consolidated
into, filed with and made a part of the Registration Statement) covering no
fewer than 5,000,000 additional shares of Common Stock of the Company, to be
available for future sale upon its effective date to meet future financing needs
of the Company; provided, that the Company agrees that no sales of such
additional shares will be initiated by the Company until at least 90 days after
effectiveness of the Registration Statement.

 

h. Failure to Purchase Additional Shares. In the event that Purchaser defaults
in its obligation to purchase additional Preferred Shares and associated
Warrants at a Subsequent Closing noticed by the Company after receipt of the
Certification Notice, and fails to cure by funding the purchase of such
additional Preferred Shares and associated Warrants and completing all necessary
documentation to consummate the Subsequent Closing within fifteen (15) days
after written demand from the Company, the sole remedy that shall be available
to the Company shall be that the Warrants purchased by the Purchaser under this
Agreement will be modified to reduce the number of Warrant Shares that such
Warrants are exercisable for by 25% without further notice or proceedings.

 

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the Warrants to each Purchaser at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Purchaser with prior written notice thereof:

 

(i) Such Purchaser shall have executed each of this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

 

(ii) Such Purchaser shall have delivered to the Company the Purchase Price (less
the amounts withheld pursuant to Section 4(c)) for the Preferred Shares and the
related Warrants being purchased by such Purchaser at the Closing, (A) by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company for the cash portion of the Purchase Price, and (B) by
tender of the original Note to the Company for cancelation.

 



10

 

 

(iii) The representations and warranties of such Purchaser contained herein
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Purchaser shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

(iv) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Nevada.

 

(v) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 3(b)(ii) above and in a form reasonably acceptable to
such Purchaser (the “Resolutions”).

 

(vi) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares and exercise of the Warrants, at least
28,250,000 shares of Common Stock.

 

(vii) The Company shall have delivered to such Purchaser a certificate
evidencing the incorporation and good standing of the Company and each
Subsidiary in such corporation’s state of incorporation issued by the Secretary
of State of such state of incorporation.

 

(viii) The Company shall have delivered to such Purchaser a secretary’s
certificate, dated as of the Closing Date, certifying as to (A) the Resolutions,
(B) the Certificate of Incorporation and (C) the By-laws, each as in effect at
the Closing Date.

 

(ix) The Company shall have delivered to such Purchaser a certified copy of its
Certificate of Incorporation as certified by the Secretary of State of the State
of Nevada.

 

(x) The Purchaser shall have delivered to the Company such other documents
relating to the transactions contemplated by the Transaction Documents as the
Company or its counsel may reasonably request.

 

6. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 

The obligation of each Purchaser hereunder to purchase the Preferred Shares and
the Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for such Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion by providing the Company and each
Purchaser with prior written notice thereof:

 

(i) The Company shall have executed each of the Transaction Documents, and
delivered the same to such Purchaser.

 

(ii) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Nevada.

 

(iii) The representations and warranties of the Company contained herein shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents or the Certificate of Designation to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Purchaser shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as such Purchaser may reasonably request.

 



11

 

 

(iv) The Company shall have executed and delivered to such Purchaser the Stock
Certificates for the Preferred Shares and the Warrants being purchased by such
Purchaser at the Closing.

 

(v) The Board of Directors of the Company shall have adopted the Resolutions.

 

(vi) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares and exercise of the Warrants, at least
28,250,000 shares of Common Stock.

 

(vii) The Company shall have delivered to such Purchaser a certificate
evidencing the incorporation and good standing of the Company and each
Subsidiary in such corporation’s state of incorporation issued by the Secretary
of State of such state of incorporation.

 

(viii) The Company shall have delivered to such Purchaser a secretary’s
certificate, dated as of the Closing Date, certifying as to (A) the Resolutions,
(B) the Certificate of Incorporation and (C) the By-laws, each as in effect at
the Closing Date.

 

(ix) The Company shall have delivered to such Purchaser a certified copy of its
Certificate of Incorporation as certified by the Secretary of State of the State
of Nevada within ten calendar days of the Closing Date.

 

(x) The Company shall have delivered to the Purchasers such other documents
relating to the transactions contemplated by the Transaction Documents as the
Purchasers or their counsel may reasonably request.

 

(xi) The Company shall have executed and delivered to Purchaser a certificate or
certificates, pursuant to which the Company shall certify the number of shares
that may be purchased pursuant to the terms and conditions of those certain
Common Stock Purchase Warrants W-B-1, W-B-2, W-B-3, and W-B-4, dated,
respectively, April 27, 2012, May 22, 2012, June 28, 2012, and July 11, 2012,
which were issued in connection with the original issuance of the Note,
satisfactory to Purchaser in all respects.

 

(xii) The By-laws shall have been amended as set forth in Exhibit D.

 

(xiii) Stockholders of the Company shall have agreed in writing satisfactory to
Purchaser (1) to nominate to serve as independent directors individuals
designated in writing by Purchaser (the “Spirit Bear Designees”) in such number
as shall be equal to the number of current directors; (2) to call a special
meeting of the shareholders of the Company for the purpose of ratifying the
nomination of the Spirit Bear Designees; (3) as applicable, to vote its
respective shares in the affirmative for the election of the Spirit Bear
Designees to the Board of Directors; and (4) to take any and all such steps as
shall be required to ensure that, during the period of three (3) years beginning
on the Closing Date (or until such date as Purchaser shall cease to be an
affiliate of the Company, should such date occur earlier than the third
anniversary of the Closing Date) the Company’s Board of Directors shall,
irrespective of the number of members, at all times be composed of an even
number of members of which at least Fifty Percent (50.00%) shall be Spirit Bear
Designees.

 

(xiv) The Bylaws or charter of the Company shall be amended to the satisfaction
of the Purchaser to provide that the Company’s Board of Directors shall,
irrespective of the number of members, at all times be composed of an even
number of members of which at least Fifty Percent (50.00%) shall be individuals
designated by Spirit Bear and who shall be deemed Independent Directors during
the period of three (3) years beginning on the Closing Date (or until such date
as Purchaser shall cease to be an affiliate of the Company, should such date
occur earlier than the third anniversary of the Closing Date).

 



12

 



 

7. SUBSEQUENT SALE OF SHARES BELOW PURCHASE PRICE.

 

For a period of one (1) year from the Closing Date, in the event that the
Company issues or sells any shares of common stock for a price (“Base Price”)
less than $0.22 per share, or issues or sells any Common Stock Equivalent
(defined below) convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, common stock for less than
payment of the Base Price (any such sale or issuance of common stock or Common
Stock Equivalents being referred to herein as a “Dilutive Issuance”), then the
Company shall promptly issue additional shares of common stock to Purchaser, for
no additional consideration, in an amount sufficient that the total purchase
price paid by Purchaser for all Preferred Shares and Warrants purchased by such
Purchaser at the Closing and held of record by such Purchaser at the time of the
Dilutive Issuance, when divided by the sum of (i) the product of (A) 20,000 and
(B) the number of such Preferred Shares so held plus (ii) the total number of
additional shares of common stock to be issued to Purchaser under this Section
as a result of the Dilutive Issuance, will equal the Base Price (such
adjustment, a “Dilution Adjustment”). Such Dilution Adjustment shall be made
successively whenever a Dilutive Issuance is made within the one (1) year
period. Notwithstanding the foregoing, this Section shall not apply in respect
of an Exempt Issuance (defined below).

 

As used in this Section, the term “Common Stock Equivalent” means any security
of the Company which would entitle the holder thereof to acquire at any time
common stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, common stock.

 

As used in this Section the term “Exempt Issuance” means the issuance of (A) the
Preferred Shares and Warrants, the Debentures, if issued, and securities upon
the exercise or exchange of or conversion of the Preferred Shares, Warrants or
Debentures, (B) shares of common stock or options to employees, officers,
consultants or directors of the Company pursuant to any stock option plan of the
Company in effect on the date hereof on the terms in effect on the date hereof,
and any shares of common stock issued or issuable to such persons pursuant to
incentive agreements, stock purchase or stock option plans, advisory board
incentive plans, stock bonuses or awards, warrants, contracts or other
arrangements that are approved by a compensation committee of the Board of
Directors hereafter; or (C) securities issued (other than for cash) in
connection with a merger, acquisition, or consolidation of all or substantially
all of the assets, securities or business division of another entity so long as
such issuances are not for the principal purpose of raising capital.

 

8. INDEMNIFICATION. In consideration of each Purchaser’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents and the Certificate of Designation, the Company shall defend, protect,
indemnify and hold harmless each Purchaser and each other holder of the
Securities and all of their stockholders, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or Certificate of Designation or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or the Certificate of Designation or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee (other
than a cause of action, suit

 



13

 

 

or claim which is (x) brought or made by the Company and (y) is not a
shareholder derivative suit) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
the Certificate of Designation, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities or (iii) solely the status of such Purchaser or holder of the
Securities as an investor in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.



 

9. GOVERNING LAW; MISCELLANEOUS.

 

a. Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in the City and County of San Francisco for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

e. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Purchasers, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein.
This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or

 



14

 

 



undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Purchasers which purchased at least two-thirds (2/3) of the Preferred Shares on
the Closing Date, or their assigns or, if prior to the Closing Date, the
Purchasers listed on the Schedule of Purchasers as being obligated to purchase
at least two-thirds (2/3) of the Preferred Shares. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Preferred Shares or Warrants
then outstanding. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents or the Certificate of Designation unless the same
consideration also is offered to all of the parties to the Transaction Documents
or holders of the Preferred Shares, as the case may be.

 

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally or by electronic mail; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

HPEV, Inc.

c/o Quentin Ponder, CFO

27420 Breakers Drive

Wesley Chapel, Florida 33544

Telephone: (813) 929-1877

Facsimile: (813) 929-1875

Email: qponder@verizon.net

 

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, New York, 10006

Telephone: (212) 981-6772

Facsimile: (212) 930-9725



 

If to a Purchaser, to it at the business address, email or facsimile number set
forth on the Schedule of Purchasers, with copies to such Purchaser’s
representatives as set forth on the Schedule of Purchasers, or at such other
address and/or facsimile number and/or to the attention of such other person(s)
as the recipient party has specified by written notice given to each other party
five calendar days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communications, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 



15

 

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Preferred Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder, including by merger or
consolidation, without the prior written consent of the Purchasers which
purchased at least two-thirds (2/3) of the Preferred Shares on the Closing Date,
or their assigns. The rights under this Agreement are assignable by a Purchaser
without the consent of the Company; provided, however, that any such assignment
shall not release such Purchaser from its obligations hereunder unless such
obligations are assumed by such assignee and the Company has consented to such
assignment and assumption, which consent shall not be unreasonably withheld.
Notwithstanding anything to the contrary contained in the Transaction Documents
or the Certificate of Designation, Purchasers shall be entitled to pledge the
Securities in connection with a bona fide margin account or other loan secured
by the Securities.

 

h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

i. Survival. Unless this Agreement is terminated under Section 8(l), the
representations and warranties of the Company and the Purchasers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4 and 8,
and the indemnification provisions set forth in Section 7, shall survive the
Closing. Each Purchaser shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

j. Publicity. The Company and each Purchaser shall have the right to approve
before issuance any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of any Purchaser, to make any
press release or other public disclosure with respect to such transactions as
the Company reasonably believes, after consulting with its counsel, to be
required by applicable law and regulations (although each Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).

 

k. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

l. Termination. In the event that the Closing shall not have occurred with
respect to a Purchaser on or before one (1) Business Day after the date hereof
due to the Company’s or the Purchaser’s failure to satisfy the conditions set
forth in Sections 5 and 6 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

 

m. Placement Agent. The Company acknowledges that it has not engaged a placement
agent in connection with the sale of the Preferred Shares and the Warrants. The
Company shall be responsible for the payment of any placement agent’s fees or
brokers’ commissions relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out of pocket expenses) arising in connection with any such claim.

 

n. Intentionally Omitted.

 

 



16

 

 

o. Remedies. Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and the Certificate
of Designation and all rights and remedies which such holders have been granted
at any time under any other agreement or contract and all of the rights which
such holders have under any law. Any person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

p. Payment Set Aside. To the extent that the Company makes a payment or payments
to any Purchaser hereunder or pursuant to the Registration Rights Agreement, the
Certificate of Designation or the Warrants or such Purchaser enforces or
exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company or to a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then, to the extent of any such
restoration, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 

 

 

 

 

The remainder of this page is intentionally left blank.

 

 

 

 

 

 



17

 

 

 

IN WITNESS WHEREOF, the Purchasers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

HPEV, INC.

 

By: /s/ Timothy Hassett

Timothy Hassett, CEO

 

PURCHASERS:

 

SPIRIT BEAR LIMITED

 

 By: /s/  Jay Palmer

Jay Palmer, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 



 

 SCHEDULE OF PURCHASERS

 

 

 

 

Investor Name

 

 

 

Investor Address

and Facsimile Number

  Number of Preferred Shares (with corresponding Warrants)  

 

 

 

Purchase Price

                  Spirit Bear Limited  

1470 First Avenue No. 4A

New York, NY 10075 

718.208.4075

  200   $ 500,000                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19

 

 

 

SCHEDULES

 

Schedule of Purchasers

 

Schedule 3(a) - Subsidiaries

Schedule 3(c) - Capitalization

Schedule 3(f) - SEC Documents

Schedule 3(o) - Intellectual Property

Schedule 3(v) - Insurance

 

 

 

EXHIBITS

 

Exhibit A - Form of Certificate of Designation

Exhibit B - Form of Warrant

Exhibit C - Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 



20

 

